NO. 07-03-0472-CR

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                    PANEL E

                                                 MAY 19, 2004

                                 ______________________________


                                          ANTONIO RIOJAS, JR.,

                                                                         Appellant

                                                          v.

                                          THE STATE OF TEXAS,

                                                                         Appellee

                               _________________________________

                FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 94-418,818; HON. BRADLEY UNDERWOOD, PRESIDING

                                _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

         Antonio Riojas, Jr. (appellant) appeals from an order revoking his community

supervision. He had originally been convicted of possession of a controlled substance via

a plea bargain and plea of guilty. Pursuant to the plea agreement, he was sentenced to

ten years imprisonment. However, the sentence was suspended, and appellant was



         1
          Joh n T . Boyd, Chief Justice (Re t.), Seventh Court of A ppe als, sitting by ass ignm ent. T EX . G O V 'T
C ODE A N N . 75.00 2(a)(1) (V erno n Su pp. 2004 ).
placed on ten years probation. Subsequently, the State filed three separate motions to

revoke probation at three separate times with the first two ending in appellant's probation

being reinstated. However, on the third motion to revoke, appellant pled true to one of the

three grounds supporting revocation. The trial court granted the motion on all three

grounds, revoked appellant's probation, and sentenced him to ten years in the Institutional

Division of the Texas Department of Criminal Justice. Appellant timely filed a motion for

new trial and noticed his appeal, and counsel was appointed. Appellant's counsel then

moved to withdraw, after filing a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he had searched the record and

found no arguable grounds for reversal. The motion and brief illustrated that appellant was

informed of his rights to review the appellate record and file his own brief. So too did we

inform appellant that any pro se response or brief he cared to file had to be filed by May

17, 2004. To date, appellant has filed no pro se response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal which concerned the court's decision to revoke appellant’s

community supervision and ineffectiveness of counsel. However, counsel explained how

"a plea of true, standing alone, is sufficient to support a trial court’s decision to revoke

probation, . . . .” And, in regards to ineffective assistance of counsel, appellate counsel

explained how the record is insufficient to support such a claim.

       So too did we conduct an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). The record

illustrated that no appeal was taken within 30 days from the date of appellant's guilty plea

                                             2
and conviction complaining of error occurring at that time; thus, we have no jurisdiction

over any purported error arising from or prior to the plea hearing. Manuel v. State, 944
S.W.2d 658, 661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d 77, 83 (Tex.

Crim. App. 2001). Furthermore, finding that any one ground warranting revocation existed,

the trial court was entitled to revoke appellant's community supervision. Moore v. State,

605 S.W.2d 924, 926 (Tex. Crim. App. 1979). Here, appellant pled true to one ground

contained in the motion to revoke. Standing alone, a plea of true is sufficient to support

the trial court's order of revocation. Hatten v. State, 71 S.W.3d 332, 335 n.2 (Tex. Crim.

App. 2002). Thus, the appellate record contained evidence supporting the decision to

revoke probation. Furthermore, the punishment levied was within the range provided by

statute.

       Accordingly, we affirm the judgment revoking probation and grant counsel’s motion

to withdraw.

                                                Brian Quinn
                                                  Justice

Do not publish.




                                            3